             Case 1:19-cr-00057-LO UNITED
                                   Document 102 Filed
                                          STATES      09/10/19
                                                 DISTRICT      Page 1 of 1 PageID# 589
                                                           COURT

ODDtS^SQAL                         EASTERN DISTRICT OF VIRGINIA
                                       ALEXANDRIA DIVISION

  UNITED STATES                                     JUDGE: MICHAEL S. NACHMANOFF
                                                    case NO.:
                                                    HEARING:
                                                    DATE:
                                                    TIME:
                                                    REPORTER: FTl} GOLD SYSTEM
          DANT(S)                                   CLERK: CHRISTINA MARQUEZ

  COUNSEL FOR UNITED STATES:
  COUNSEL FOR DEFENDANT:
  INTERPRETER:                                     LANGU,
          FT. APPEARED( ) THROUGH COUNSEL( )FAILED TO APPEAR( )WARRANT TO BE ISSUED

,Ji?><[;l^LE 5 ADVISEMENT                          ( )DEFT. ADMITS( )DENIES VIOLATION
 ( )COURT TO APPOINT COUNSEL                       ( )COURT FINDS DEFT. IN VIOLATION
__J><156fT.TO RETAIN COUNSEL                       ( )DEFT CONTINUED ON PROBATION
 (     )CONTACT PREVIOUS COUNSEL & REAPPOINT
 (     )PRELIMINARY EXAMINATION WAIVED
 (     )COURT FINDS PROBABLE CAUSE
 (     )GOVT NOT SEEKING DETENTION
 J><^S.REQUESTS DETENTION( )GRANTED( )DENIED
 ( joEFTPLACmON PR BOND WITH CONDITIONS ( )DEFT CONTINUED ON BOND
3><^fIJ>^c^™anded
  CONDITIONS OF RELEASE:
  {$        )UNSECURED {$         )SECURED( )PTS( )3*^ PARTY( )TRAVEL RESTRICTED
 { )APPROVED RESIDENCE( )SATT( )PAY COSTS( )ELECTRONIC MONITORING
 ( )MENTAL HEALTH TEST/TREAT( )ROL{ )NOT DRIVE( )FIREARM { )PASSPORT
 ( )AVOID CONTACT( )ALCOHOL & DRUG USE( )EMPLOYMENT

  MINUTES:


 ( )GOVT ADDUCED EVIDENCE & RESTS( )EXHIBITS:

 ( )DEFT ADDUCED EVIDENCE & RESTS( )EXHIBITS:




 ( )GOVT.(      )DEFT.( )JOINT MOTION TO CONTINUE( )GRANTED( )DENIED

  NEXT APPEARANCE:
                                                                  AT   1 1 ° oo
             )PII( )STATUS! )TRIAL! ]|JURY! )) PLEA! )SENT! )PBV! )SRV! )VCRt^)R
 ! )ARRAIGN! ) IDENTi rY! )OTHER JUDGE

 ! )MA r PER CON riNUI-;D FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

 ! )RELEASE ORDER GIVEN FO USMS
